Exhibit 10.3

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT 4:30 P.M. (VANCOUVER TIME) ON FEBRUARY 16, 2009.

SHARE PURCHASE WARRANTS

TO PURCHASE COMMON SHARES OF

EDEN ENERGY CORP.

incorporated in the State of Nevada

 

Certificate Number «Cert_"

THIS IS TO CERTIFY THAT «Name_", (the “Holder”) of «Address", has the right to
purchase, upon and subject to the terms and conditions hereinafter referred to,
up to «written" («FlowThrough") fully paid and non-assessable common shares (the
“Shares”) in the capital of Eden Energy Corp. (hereinafter called the “Company”)
on or before 4:30 p.m. (Vancouver time) on February 16, 2009 (the “Expiry Date”)
at a price per Share (the “Exercise Price”) of US$3.25 on the terms and
conditions attached hereto as Appendix “A” (the “Terms and Conditions”).

 

1.

ONE (1) WHOLE WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE.
THIS CERTIFICATE REPRESENTS «WRITTEN" («FlowThrough") WARRANTS.

 

2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 

3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this 23rd
day of February, 2006.

EDEN ENERGY CORP.

 

Per:

                                                                         

 

Don Sharpe, President

 

PLEASE NOTE THAT ALL SHARE CERTIFICATES MUST BE LEGENDED AS FOLLOWS DURING THE
CURRENCY OF APPLICABLE HOLD PERIODS:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 


--------------------------------------------------------------------------------



 

 

APPENDIX “A”

 

TERMS AND CONDITIONS dated February 16, 2006, attached to the Warrants issued by
Eden Energy Corp.

1.

INTERPRETATION

 

(a)

Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

 

(i)

“Company” means Eden Energy Corp. until a successor corporation will have become
such as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter “Company” will mean such successor
corporation;

 

(ii)

“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

 

(iii)

“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 

(iv)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Article” and “Section,” followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 

(v)

“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 

(vi)

“shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 

(vii)

“Warrant Holders” or “Holders” means the holders of the Warrants; and

 

(viii)

“Warrants” means the warrants of the Company issued and presently authorized and
for the time being outstanding.

 

(b)

Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

 

(c)

Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

 

(d)

Applicable Law

The Warrants will be construed in accordance with the laws of the Province of
British Columbia.

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.

ISSUE OF WARRANTS

 

(a)

Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

 

(b)

Warrant to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

 

(c)

Issue in substitution for Lost Warrants

 

(i)

In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 

(ii)

The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

 

(d)

Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.

3.

NOTICE

 

(a)

Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

 

(b)

Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

notice in writing to the Holder, and any such notice will be deemed to have been
given and received by the Company to whom it was addressed if mailed, on the
third day following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time or mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered:

Eden Energy Corp.

1925 – 200 Burrard Street

Vancouver, British Columbia

Canada V6C 3L6

Attention: Don Sharpe

Fax No. (604) 357-1062

with a copy to:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

Attention: William L. Macdonald

 

Fax: (604) 687-6314

4.

EXERCISE OF WARRANTS

 

(a)

Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company, at par, in
Vancouver, Canada, for the purchase price applicable at the time of surrender in
respect of the shares subscribed for in lawful money of the United States of
America, to the Company at the address set forth in, or from time to time
specified by the Company pursuant to, Section 3(b). If the Warrants have an
Exercise Price of US$5.25, such Warrants shall only be exercisable if all other
share purchase warrants held by the Holder at a lesser exercise price have been
exercised in full.

 

(b)

Effect of Exercise of Warrants

 

(i)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 

(ii)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(c)

Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

 

(d)

Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

 

(e)

Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

 

(f)

Time of Essence

Time will be of the essence hereof.

 

(g)

Subscription Price

Each Warrant is exercisable at a price per share (the “Exercise Price”) of
US$3.25. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

Notwithstanding any other provision hereof, no Holder shall exercise Warrants,
nor shall the Company exercise any right to require a Holder to exercise
Warrants pursuant to Section 5.1 below, if as a result of such exercise the
Holder would then become a “ten percent beneficial owner” (as defined in Rule
16a-2 under the Securities Exchange Act of 1934, as amended) of Shares. For
greater certainty, the Warrants shall not be exercised by the Holder, and the
Corporation shall not give effect to any exercise of Warrants, if, after giving
effect to such exercise, the Holder of such securities, together with its
affiliates, would in aggregate beneficially own, or exercise control or
direction over that number of voting securities of the Corporation which is 10%
or greater of the total issued and outstanding voting securities of the
Corporation, immediately after giving effect to such conversion. In addition, if
the Warrants have an Exercise Price of US$5.25, such Warrants shall only be
exercisable if all other share purchase warrants held by the Holder at a lesser
exercise price have been exercised in full.

 

(h)

Adjustment of Exercise Price

 

(i)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 

A.

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

 

B.

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a “Reorganization”), each Warrant will after such Reorganization confer the

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

right to purchase the number of shares or other securities of the Company (or of
the Company’s resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4(h)(i)B.

 

(ii)

Anti-Dilution Provisions. Until such time as a registration statement has been
declared effective to enable the resale of the Shares to be received on exercise
of the Warrants, the Exercise Price shall be subject to adjustment from time to
time as provided in this Section 4(h)(ii). In the event that any adjustment of
the Exercise Price as required herein results in a fraction of a cent, such
Exercise Price shall be rounded up or down to the nearest cent.

 

A.

Adjustment of Exercise Price. If and whenever the Company issues or sells any
shares of Common Stock for a consideration per share of less than the then the
Exercise Price or for no consideration (such lower price, the “Base Share Price”
and such issuances collectively, a "Dilutive Issuance"), then, the Exercise
Price shall be reduced to equal the Base Share Price. Such adjustment shall be
made whenever such shares of Common Stock or Capital Share Equivalents are
issued.

 

B.

Effect on Exercise Price of Certain Events. For purposes of determining the
adjusted Exercise Price under Section (h)(ii) hereof, the following will be
applicable:

 

I.

Issuance of Rights or Options. If the Company in any manner issues or grants any
warrants, rights or options, whether or not immediately exercisable, to
subscribe for or to purchase Common Stock or other securities exercisable,
convertible into or exchangeable for Common Stock (“Convertible Securities”)
(such warrants, rights and options to purchase Common Stock or Convertible
Securities are hereinafter referred to as “Options”) and the price per share for
which Common Stock is issuable upon the exercise of such Options is less than
the Exercise Price (“Below Base Price Options”), then the maximum total number
of shares of Common Stock issuable upon the exercise of all such Below Base
Price Options (assuming full exercise, conversion or exchange of Convertible
Securities, if applicable) will, as of the date of the issuance or grant of such
Below Base Price Options, be deemed to be outstanding and to have been issued
and sold by the Company for such price per share. For purposes of the preceding
sentence, the “price per share for which Common Stock is issuable upon the
exercise of such Below Base Price Options” is determined by dividing (i) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or granting of all such Below Base Price Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of all such Below Base Price Options, plus, in the case of
Convertible Securities issuable upon the

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

exercise of such Below Base Price Options, the minimum aggregate amount of
additional consideration payable upon the exercise, conversion or exchange
thereof at the time such Convertible Securities first become exercisable,
convertible or exchangeable, by (ii) the maximum total number of shares of
Common Stock issuable upon the exercise of all such Below Base Price Options
(assuming full conversion of Convertible Securities, if applicable). No further
adjustment to the Exercise Price will be made upon the actual issuance of such
Common Stock upon the exercise of such Below Base Price Options or upon the
exercise, conversion or exchange of Convertible Securities issuable upon
exercise of such Below Base Price Options.

 

II.

Issuance of Convertible Securities. If the Company in any manner issues or sells
any Convertible Securities, whether or not immediately convertible (other than
where the same are issuable upon the exercise of Options) and the price per
share for which Common Stock is issuable upon such exercise, conversion or
exchange is less than the Exercise Price, then the maximum total number of
shares of Common Stock issuable upon the exercise, conversion or exchange of all
such Convertible Securities will, as of the date of the issuance of such
Convertible Securities, be deemed to be outstanding and to have been issued and
sold by the Company for such price per share. For the purposes of the preceding
sentence, the “price per share for which Common Stock is issuable upon such
exercise, conversion or exchange” is determined by dividing (i) the total
amount, if any, received or receivable by the Company as consideration for the
issuance or sale of all such Convertible Securities, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
exercise, conversion or exchange thereof at the time such Convertible Securities
first become exercisable, convertible or exchangeable, by (ii) the maximum total
number of shares of Common Stock issuable upon the exercise, conversion or
exchange of all such Convertible Securities. No further adjustment to the
Exercise Price will be made upon the actual issuance of such Common Stock upon
exercise, conversion or exchange of such Convertible Securities.

 

III.

Change in Option Price or Conversion Rate. If there is a change at any time in
(i) the amount of additional consideration payable to the Company upon the
exercise of any Options; (ii) the amount of additional consideration, if any,
payable to the Company upon the exercise, conversion or exchange of any
Convertible Securities; or (iii) the rate at which any Convertible Securities
are convertible into or exchangeable for Common Stock (in each such case, other
than under or by reason of provisions designed to protect against dilution), the
Exercise Price in effect at the time of such change will be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

IV.

Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued, granted or sold for cash, the consideration
received therefor for purposes of this Warrant will be the amount received by
the Company therefor, before deduction of reasonable commissions, underwriting
discounts or allowances or other reasonable expenses paid or incurred by the
Company in connection

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

with such issuance, grant or sale. In case any Common Stock, Options or
Convertible Securities are issued or sold for a consideration part or all of
which shall be other than cash, the amount of the consideration other than cash
received by the Company will be the fair market value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the fair market value (average
of the closing bid and ask price, if traded on any market) thereof as of the
date of receipt. In case any Common Stock, Options or Convertible Securities are
issued in connection with any merger or consolidation in which the Company is
the surviving corporation, the amount of consideration therefor will be deemed
to be the fair market value of such portion of the net assets and business of
the non-surviving corporation as is attributable to such Common Stock, Options
or Convertible Securities, as the case may be. The fair market value of any
consideration other than cash or securities will be determined in good faith by
an investment banker or other appropriate expert of national reputation selected
by the Company and reasonably acceptable to the holder hereof, with the costs of
such appraisal to be borne by the Company.

 

V.

Exceptions to Adjustment of Exercise Price. Notwithstanding the foregoing, no
adjustment will be made under this Section 4(h)(ii) in respect of (1) the
granting of options to employees, officers and directors of the Company pursuant
to any stock option plan duly adopted by a majority of the non-employee members
of the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, (2) upon the
exercise of the Debentures or any Debentures of this series or of any other
series or security issued by the Company in connection with the offer and sale
of this Company's securities pursuant to the Purchase Agreement, or (3) upon the
exercise of or conversion of any convertible securities, options or warrants
issued and outstanding on the Original Issue Date, provided that the securities
have not been amended since the date of the Purchase Agreement, or (4)
acquisitions or strategic investments, the primary purpose of which is not to
raise capital.

 

(iii)

The adjustments provided for in this Section 4(h) are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 

(i)

Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.

MANDATORY WARRANT EXERCISE

 

(a)

Exercise at the option of the Company

After a registration statement qualifying the resale of the Shares has been
filed with the SEC and declared effective, the Company may require the Holder,
at any time following the date that the closing price of the Shares as listed on
a Principal Market (as defined herein), as quoted by Bloomberg L.P. (the
“Closing Price”) has been averaged or above US$4.00 for a period of twenty
consecutive trading days, to exercise the Warrants and acquire the Shares at

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

the Exercise Price. The Holder must exercise the Warrants in accordance with
Section 4.1 within five (5) business days of the receipt of notice from the
Company, after which time the Warrants shall be cancelled if unexercised. As
used herein, “Principal Market” shall mean The National Association of
Securities Dealers Inc.'s OTC Bulletin Board, the Nasdaq SmallCap Market, or the
American Stock Exchange. If the Common Shares are not traded on a Principal
Market, the Closing Price shall mean the reported Closing Price for the Common
Shares, as furnished by the National Association of Securities Dealers, Inc.,
for the applicable periods.

6.

COVENANTS BY THE COMPANY

 

(a)

Reservation of Shares

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

7.

WAIVER OF CERTAIN RIGHTS

 

(a)

Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

8.

MODIFICATION OF TERMS, MERGER, SUCCESSORS

 

(a)

Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

 

(b)

Warrants Transferable

The Warrants and all rights attached to it are transferable, subject to
applicable law.

DATED as of the date first above written in these Terms and Conditions.

EDEN ENERGY CORP.

 

By:                                                
                                

 

Don Sharpe, President

 

 


--------------------------------------------------------------------------------



 

 

FORM OF SUBSCRIPTION

TO:

Eden Energy Corp.

1925 – 200 Burrard Street

Vancouver, BC

V6C 3L6

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the “Shares”) of Eden Energy Corp. (the “Company) pursuant to the
within Warrants at US$3.25 per Share on the terms specified in the said
Warrants. This subscription is accompanied by a certified cheque or bank draft
payable to or to the order of the Company for the whole amount of the purchase
price of the Shares.

The undersigned hereby directs that the Shares be registered as follows:

 

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this ________ day of __________________, 200___.

In the presence of:

                                          
                                               

 

Signature of Witness

Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)        

Address

                                          
                                                                           

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

 

 

 